In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0663V
                                          UNPUBLISHED


    DAVID HALL,                                                 Chief Special Master Corcoran

                         Petitioner,                            Filed: January 18, 2022
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages;
    HUMAN SERVICES,                                             Pneumococcal Conjugate Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for Petitioner.

Matthew Murphy, U.S. Department of Justice, Washington, DC, for Respondent.


                                DECISION ON JOINT STIPULATION1

       On June 1, 2020, David Hall filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of a pneumococcal conjugate (“Prevnar-13”) vaccine
received on May 31, 2017. Petition at 1; Stipulation, filed January 18, 2022, at ¶¶ 2-4.
Petitioner further alleges the vaccine was administered in the United States, he
experienced residual effects of his condition for more than six months, and there has been
no prior award or settlement of a civil action for damages as a result of his condition.
Petition at ¶¶ 1, 18-19; Stipulation at ¶¶ 3-5. “Respondent denies that petitioner sustained
a SIRVA Table injury; denies that the Prevnar-13 vaccine caused petitioner’s alleged
shoulder injury, any other injury; and denies that his current condition is a sequelae of a
vaccine-related injury.” Stipulation at ¶ 6.


1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
       Nevertheless, on January 18, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $29,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
01/11/2022 2 : 52PM    FAX    8288310 238                eag le t ax breaks                                     ~ 0003/0008




                             1N THE UNITED STATES COURT OF FEDERAL CLAIMS
                                       OFFICE OF SPECIAL MASTERS

           DAVID HALL,                                           )
                                                                 )
                                  Petitioner,                    )
                                                                 )
                  v.                                             ) No. 2o-663V
                                                                 ) Chief Special Muter Corcoran
           SECRETARY OF                                          )
           HEALnI AND HUMAN SERVICES.                            )
                                                                 )
                                  Respondent                     )


                                                       STIPULATION

                  The parties b.ereby stipulate to the following matters:

                  1. David Hall ("'petitioner") filed a petition for vaccine compensation under the National

           Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l Oto 34 (the "Vac;;cine Program").

           The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

          pneumococcal conjugate ("Prevnar-13") vaccination. which is a vaccine contain~ in the

          Vaccine lnjury Table (the "Table"), 42 C.F.R. § 100.3 (a).

                  2. Petitioner received a Prevnar• 13 vaccine on or about May 3J, 2017.

                  3. The vaccine wu administen,ci within the United States.

                  4. Petitioner alleses that he sustained a moulder injury rotated to vaccine administration

          (C.SlRVA") within the time period set forth in the Table following administration of the PreVDal'-
          13 vaccine, or in the alternative, that his alleged shoulder injury was caused-in--fact by the

          vaccine. He further alleges that he experienced the residual effects ofthis condition for more

          than six months.

                  5. l>etitioncr represents that there bu been no prior award or settlement of a civil action
          for damages as a. result of his condition.
01 /1 1/2022 2: 53PM   FAX    82863 10 238                ea gle t ax bre aks                                  i0 00 4/ 0006




                   6. Respondent denies that petitioner sustained a SIRVA Table injury; denies that the

           Prevuar-13 vaccine oauscd petitionerts alleged shoulder b:tjury, any other injury; and denies that

           bis current condition is a sequelae of a vaccine--rclated injury.

                   7. Maintaining their above-stated positions, the parties nevertheless now agree that the
           issues between them shall be settled and that a declaion should be entered awarding the

           compensation descn'bed in ~aph 8 ofthis Stipulation.

                   8. AB soon as practicable after an entry ofjudgment reflecting a decision consistent with

           the terms of this Stipulation. and after petitioner bas tiled an election to ~eive coD'lpensation

           pursuant to 42 U.S.C. § 300u.-21(a)(l), the Secretary of Health and Human Service& will issue

           the following vaccine compensation payment:

                  A lwnp SllDl of$29,00t.OO, in 1hc fonn of a chock payable to petitioner. This amount
                  represents oompensation for all damages that would bo available under 42 U.S.C.
                  § 300aa-1S(a).

                  9. At. soon as prac;ticabJe after the entzy ofjudgment on entitlement in this C85C, and after

           petitioner has filed both a proper and timely election to receive compensation pursuant to 42

           U.S.C. § 300aa-21(aX1 ), and an application, the parties will submit to further proceedings before

           the special ma&ter to award reasonable attorneys' fees and costs incurred in proceeding upon tbia
          petition.

                  10. Petitioner and his attorney rtpresent that they have identified to respondent all

          known sources of payment for items or services for which the Program is not primarily liable

          under 42 U.S.C. § 300aa~l5(g), including State compensation programs, insurance policiea,

          Federal or State health benefits programs (other than Title XIX ofthe Social Security Act (42

          U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.




                                                             2
01/1 1/2022 2:53PM    FAX    828 6310238                 eagle tax breaks                                      llJ 0005/000 8




                  11. Payment made pursuant to paragraph 8 and any amounts a.warded pumiant to

          paragraph 9 oftbis Stipuladon will be made in accordance with 42 U.S.C. § 300aa-1S(i), subject
          to the avail8bility of sufficient statutory funds.

                  12. The parties and their attorneys further agree and stipulate that. except for any award

         . for !Ut:Omeys' fees and litigation costs and past unreimbursable expenses, the money provided

          pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

          strict construction of42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of42 U.S.C.
          § 300aa•15(g) and (h).

                  13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

          individual capacity, and on behalf of his heirs, executors, administrators, su«:essors or assigns,

          does forever irrevocably and unconditionally releaae, acquit and discharge the United States and

          the Sec~ of Health and Human Services from any and all actions or causes ofaction

          (including agrmncnts, judgments, claims, damages, loss of services, expenses and all demands

          of whatever kind or nature) that have been brought. could have been brought, or could be timely

          brought in the Court of Federal Claims, under the National Vaccine Injwy Compensation

          Program, 42 U.S.C. § 3QOaa.. 10 et seq., on account of, or in anyway growing out of, any and all

          known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
          from, or alleged to have resulted from, the Prcvnar-13 vaceination admiuistered on or about May

          31, 2017, as alleged by petitioner in a petition for vaccine compensation filed on or about June 1,

          2020, in the United States Court of Federal Claims as petition No. 20-663V.

                  14. If petitioner should die prior to entry ofjudgment, dtis a,reement shall be voidable

          upon proper notice to the Court on behalf of either or both of the parties.




                                                               3
01/11 /202 2 2:54PM    FAX   8286310238                  eagle ta x breaks                                      ~0006 /0006




                   15. If the special master fails to issue a decision in complete confonnity with the tenns

           of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

           decision that is in complete conformity with the tenns of this Stipulation, then the parties'

           settlement and this Stipulation shall be voidable at the sole discretion of either party.
                   16. This Stipulation expresses a full and complete negotiated settlement ofliability and

           damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

           as otherwise noted in paragraph !) above. There is absolutely no agreement on the part of the

           parties hereto to make any payment or to do any act or thing other than is herein expressly stated

           and clearly agreed to. The partiea further agree and t.m.derstand that the award described in this

           Stipulation mayreflecta compromise of the parties' respective positions as t<> liability and/or

           amount ofdamages, and further, that a change in the nature of the injury or condition or in the

           items of compensation sought, is not grounds to modify or revise this agreement

                  17. This Stipulation shall not be construed u ao admission by the United State6 or the
           Secretary of Health and HWilan Services that the Prevnar~13 vaccine caused petitioner•s allcpd

          shoulder injury, any other injury. or his cummt condition.

                  18. All rights and obligations of petitioner hereunder shall apply equally to petitioner•s

          heirs, executors, adminimtors, successors, and/or assigns.

                                                BND OF STIPULATION
          I
          I
          I
          I
          I
          I
          I




                                                            ·~.
01/11/2022 2 : 52PM   FAX   8286310238          eagle tax breaks                   ll]ooo , 10006




           Respectfu11y submitted,

           PETITIONER:




           ATTORNEY OF RECORD FOR                     AUTHORlZED REPR.ESENTATlVB
           PETITIONER:                                OF THE ATTORNEY GENERAL:



                                                      ~~cw.&1-£~
          JO~                                         HEATHBR L. PEARLMAN
          Howie Law, P.C.                             Deputy Director
          2608 Hibernia Street                        Torts Branch
          Dallas TX 75204                             Civil Division
          (214) 622-6340                              U.S.DepartmentofJustice
          {214) 622-6341 FP                           P.O. Box 146
          jhowie@howlelaw.net                         Bettjamin Franklin Station
                                                      Washington, DC 20044~0146


          AUTiiORIZED REPRBSBNTATIVE                  ATTORNEY OF RECORD FOR
          OF THB SECRETARY OF HEALTH                  RESPONDBNT:
          AND HUMAN SERVICES:

                                                       \.-{_~ 1- kw(~
     PILA~, ~~ 4/J&J,~~                                  ½ ~L-P~
          TAMARA OVERBY                               MA'M'ilEW L. MURPHY
          Acting Director, Division of Injury         Trial Attorney
           Compensation P.rogmns                      Torts Branch
          Healthcare Systems Burtau                   Civil Division
          Health Resources and Scrvioes               U.S. Department ofJustice
           Administration                              P.O. Box 146
          U.S. Department of Health                   Benjamin Franklin Station
           And Human Services                         Waahingtan, DC 20044-0146
          5600 Fishers Lane, 08N146B                  (202) 616-4840
          R.oclcville, MD 20857                       Mattbew.Muq,hy@usdoj.gov


          Dated: c 1{1,   lun.
                                                  s